Order entered May 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00355-CV

                           IN RE QUINCY BLAKELY, Relator

                Original Proceeding from the 194th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F15-18020

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and DENY relator’s motions to stay the trial court proceedings.


                                                    /s/   LESLIE OSBORNE
                                                          JUSTICE